Citation Nr: 0605984	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-41 605A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.   
 
2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).   
 
(The issue of entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on October 26, 2004, 
will be the subject of a separate remand).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


FINDINGS OF FACT

1.  The veteran in this case had service in the Army National 
Guard including periods of active duty from October 1984 to 
May 1985, July 1988 to September 1989, and from July 2000 to 
May 2003.  He also had other periods of active duty for 
training and inactive duty training.  

2.  In January 2006, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  

Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  In January 2006, the 
veteran withdrew this appeal.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  

As the claim before the Board has been withdrawn, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.  


ORDER

The appeal is dismissed.  



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


